Citation Nr: 1725662	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-25 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims file is currently under the jurisdiction of the St. Petersburg, Florida RO.

This case was previously remanded by the Board in December 2015.  The case has been returned to the Board for review.
 

FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's low back disability, diagnosed as degenerative joint disease, is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as degenerative joint disease, are met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), including arthritis, that were experienced in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology provisions of section 3.303(b) only apply to those chronic diseases listed in section 3.309(a)).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition existed during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (where a condition is of the type as to which lay observation is competent to identify its existence, lay evidence is sufficient); see also Hickson v. West, 12 Vet. App. 247, 252-53 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Analysis

The Veteran contends that he has a current low back disability that is related to an in-service event, injury, or disease.  Specifically, the Veteran contends that he developed his current back disability after we underwent spinal anesthesia during service prior to an emergency procedure in June 1993.  The Veteran further contends that his symptoms have continued since the June 1993 procedure.  See, Congressional received July 2015.

A June 2011 VA examination contains a diagnosis of degenerative joint disease of the lumbar spine.  Accordingly, there is evidence of a current low back disability.

As to an in-service event, injury or disease, the Veteran's service treatment records reflect the Veteran complained of back pain multiple times after his June 1993 procedure.  A July 20, 1993 entry noted that the Veteran had a sensitive lump on his back at the site of the spinal anesthesia.  An August 27, 1993 entry noted the Veteran had swelling and tenderness at the site of anesthesia.  A September 28, 1993 orthopedic clinic letter states the Veteran was in good health until June 30, 1993 when he underwent spinal anesthesia; since that time the Veteran complained of localized tenderness with swelling over the lumbar spine.  An October 13, 1993 orthopedic clinic letter states the Veteran was asymptomatic until June 30, 1993 and since that date he has complained of focal tenderness over the spinous process with associated back spasms.  A November 1, 1993 report of medical board contains a diagnosis of chronic low back pain, with spasms following spinal anesthesia.  The Veteran had an in-service examination in March 1994.  The examiner noted that the Veteran had low back pain and the examiner's impression was the Veteran had chronic low back pain following spinal anesthesia without specific localized findings.   Therefore, there is evidence of an in-service event or injury, and the issue remaining for consideration is whether the current low back disability is etiologically related to the in-service event.

Concerning element 3, the Board recognizes that the evidence regarding a nexus relationship between the Veteran's current low back disability and active service is limited.  

Following separation from active service the Veteran was provided a VA examination in April 1995.  The Veteran stated that he has dull aching pain across his lumbosacral spine.  He further stated that once his low back pain occurs, it will last until he goes to bed.  The Veteran stated his low back symptoms have stabilized and are neither getting worse nor better.  Upon examination the Veteran did not appear to be in acute or chronic distress and there were no palpable muscle spasms.  The Veteran had some subjective tenderness over the spinous process of L2.  The Veteran's X-rays showed no evidence of any disc degeneration.  The examiner diagnosed the Veteran with low back pain, etiology undetermined.   

The Veteran had an orthopedic evaluation in December 1999.  The Veteran reported he injured his back during service.  The Veteran complained of episodes of lumbar muscle spasms.  The Veteran further stated his back gets stuck when he is going from a standing to a sitting position.  The physician noted the Veteran's current episode of muscle spasms began around Thanksgiving.  

The Veteran's former Marine recruiter submitted a written statement in July 2017. He noted that the Veteran was physically fit, determined and energetic prior to service.  He noted that upon the Veteran's discharge he "has been unable to maintain steady employment due to lower back pain.  He is unable to sit or stand for extended periods of time."  

The Veteran was provided a VA medical examination in June 2011.  The Veteran reported constant pulsating and burning pain that sometimes radiates to his upper back.  The VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The VA examiner explained that the Veteran's low back disability was less likely as not the same as or a result of his chronic low back pain with spasms shown during service.  As rationale the VA examiner noted the medical records from 1999 until 2011 are silent for lumbar spine treatments and complaints.  When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  In this respect, the June 2011 examiner did not attribute the Veteran's degenerative joint disease to any cause.  Additionally, the examiner did not provide sufficient reasoning for the negative opinion.  The examiner did not address the evidence favorable to the Veteran's claim for service connection, to include the Veteran's post-service complaints of pain documented in April 1995, shortly after his separation from service.  As a result, the Board finds that the VA examiner's opinion is entitled to little probative value.  

The Veteran was provided a VA addendum opinion in January 2017.  The VA examiner opined that it is less likely as not that the Veteran's low back condition is related to his military service.  As rationale the VA examiner cited the lack of medical evidence relating to the Veteran's symptoms after service, the aging process, and the possibility of other unknown intercurrent events that could have played a role in the Veteran's current low back disability.  Just as with the June 2011 VA examination, the January 2017 examiner failed to discuss the factors favorable to the Veteran.  Specifically, the January 2017 VA examiner did not discuss the Veteran's reported symptoms shortly after service in 1995 or his symptoms in 1999.  See Prejean, 13 Vet. App at 444.  Thus, the Board finds that the January 2017 VA examiner's opinion is entitled to little probative value.

In consideration of all of the evidence in this case, the Board finds that service connection for a low back disability is warranted.  While the Board could remand for a new VA medical opinion, the current evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159 (c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

In this respect, the service medical treatment records show recurrent complaints of back pain following the June 1993 emergency surgery.  Additionally, the Veteran reported a back injury due to his in-service accident shortly after separation from service in 1995.  The Veteran also provided a competent and credible statement regarding the onset and persistent nature of his back pain.  

The Board recognizes that the post-service medical treatment records do not reflect a diagnosis of degenerative joint disease until more than 15 years after the Veteran's separation from active service.  However, again, the Veteran sought treatment for back pain and complained of back pain shortly after service and until he was diagnosed in 2011 with degenerative joint disease.  38 C.F.R. § 3.303 (b), 3.309 (a); also see Walker, 708 F. 3d at 1331 (holding that for purposes of 3.303 (b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a)).  To the extent that the Veteran has a back disability other than arthritis, the provisions of 38 C.F.R. § 3.303 (d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this case, the Board finds that the evidence, including the evidence pertinent to service, is in relative balance as to whether the Veteran's current disability had its onset in active service given the documentation of the Veteran's in-service injury and the Veteran's treatment shortly after service and credible reports of back disability symptoms since his in-service injury.

As the evidence is in relative balance as to whether the Veteran's current low back disability is related to service, the benefit-of-the-doubt is resolved in favor of the Veteran.  Service connection for a low back disability, diagnosed as degenerative joint disease, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative joint disease, is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


